Citation Nr: 1335179	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  08-36 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Tourette's syndrome.  


REPRESENTATION

Appellant represented by:	Ashley Gautreau, Esq.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Togus, Maine.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

In May 2010, the case was remanded to the RO for further development.  In November 2011 the Board denied service connection for Tourette's syndrome.  In April 2013 the United States Court of Appeals for Veterans Claims (Court) set aside the Board decision and remanded for further proceedings consistent with its Memorandum decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for Tourette's syndrome.  

In April 2013, following a November 2011 Board denial, the Court set aside and remanded the Board's decision.  The Court found that the May 2010 VA examiner failed to provide an adequate rationale to support the conclusion that the Veteran's Tourette's syndrome was not permanently aggravated by service.  The Court indicated that it was unclear how the conclusion was reached, and there was no explanation of how progression of this genetic disease or defect could not result in permanent aggravation.  The Court observed that the Board did not otherwise explain why such an explanation was unnecessary.  The Court recognized the Appellant's other arguments, to include whether the Board provided an adequate statement of reasons or bases for its determination that the presumption of soundness was rebutted, but remanded for erroneous reliance on an inadequate medical examination and did not otherwise discuss the appropriateness of finding the presumption of soundness was rebutted. 

In October 2013 the Appellant's representative submitted a brief requesting that the Board remand the Veteran's claim for another examination.  The representative argued that the VA failed to establish by clear and unmistakable evidence that:  the presumption of soundness had been rebutted, and that an increase in Tourette's syndrome was due to the natural progress of the disease.  The representative indicated that the Veteran's Tourette's syndrome had worsened during service. 

In August 2010 the examiner concluded that the Veteran's Tourette's syndrome was not caused by or permanently aggravated by service.  The examiner reasoned that tics are the hallmark of Tourette's syndrome, and onset is typically between two and 15 years, but manifested by 11 years of age in 96 percent of patients, such that it would be unusual for Tourette's syndrome to begin after childhood.  The examiner indicated that it was documented the Tourette's syndrome began when the Veteran was an adolescent.  The Veteran's representative has indicated that there are no contemporaneous documents of childhood Tourette's syndrome, rather just self-reports.  The examiner reasoned that the history the Veteran provided while in service and again at the VA was clear and unmistakable evidence that the Veteran's Tourette's syndrome pre-existed his service in 1968.  

Regarding whether service permanently worsened the Veteran's Tourette's syndrome, the examiner indicated that Tourette's syndrome is a genetic syndrome.  She then quoted "Up-To-Date," indicating that Tourette's syndrome was thought to be inherited in an autosomal dominant pattern, but the mode of inheritance may be more complex, with bilineal transmission, inheritance from both parents, clearly evident in most cases.  "Up-To-Date" suggested that the disorder likely resulted from a disturbance in the striatal-thalamic-cortical (mesolimbic) spinal system that lead to disinhibition of the motor and limbic systems.  From this, the examiner concluded that "there is no way" military service could have aggravated an inherited condition that was going to progress based on his genetics regardless of any particular environmental exposure.  The examiner indicated that the tics could be worse during times of stress, such as active duty (though there were no records to support this); however, this would not be considered permanent aggravation.  The examiner explained that tics could persist into adulthood, and there was no evidence to suggest that the Veteran's tics had persisted into adulthood because of his military service.  In addition, the Tourette's syndrome was, as observed by the examiner, noted in medical records only after 2005, and would not have been worse status-post service that ended in 1970.  

The Court indicated that to the extent the statement that the inherited condition was going to progress based on the Veteran's genetics suggested that preexisting inherited conditions could not be aggravated in service, the statement was contrary to law.  See VA Gen. Coun. Prec. 82-90 (July 18, 1990); VA Gen. Coun. Prec. 67-90 (July 18, 1990).  Specifically, it was held that the examiner provided no explanation or discussion of genetics other than a statement that the condition most likely resulted from a spinal system disturbance.  As such, the examiner was deemed to have failed at providing a well-reasoned medical explanation for the conclusion reached.  

As the Court indicated, to rebut the aggravation prong of the presumption of soundness, it must be established that there was no increase in severity of a Veteran's disability in service or that any increase was a result of the natural progression of the disease.  

Pursuant to the Court findings, and additional argument, the Board finds that the August 2010 VA examination provided inadequate reasoning for adjudication purposes, and as such remand is required for another VA examination.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's Tourette's syndrome.  It is also noted that a VA document was received in November 2011, recording the opinion of a doctor, to the effect that the Tourette's was aggravated by service.  There needs to be a reconciliation of these opinions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's Tourette's syndrome.  The claims folder and access to Virtual VA, must be made available, as appropriate, to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner is specifically asked to address whether the symptomatology of nervous tics in service is suggestive of Tourette's syndrome, and provide an opinion determining the likely onset of the Veteran's Tourette's syndrome.  

Specifically, the examiner should address the following questions:

(1)  Is it at least as likely as not that the Veteran's Tourette's syndrome was incurred in or caused by service?

If the answer to question (1) is no, then the examiner should opine as to:

(2)  Whether there is clear and unmistakable evidence that (a) the Veteran's Tourette's syndrome pre-existed his active service beginning in 1968, and (b) clearly and unmistakably (i) was not permanently made worse by service or (ii) any increase was part of the natural progression of the disease in service. 

The rationale for all opinions expressed must be provided and all records should be reviewed. 

Please reconcile to the extent possible the opinions offered in the document received in November 2011 and the 2010 physical examination.  Please state which opinion is closest to yours and provide a medical rationale for your conclusion.

2.  Adjudicate the Veteran's claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


